Citation Nr: 0320617	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart 


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran has unverified active service from July 1954 to 
September 1978 and verified active service from September 
1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran died in February 2001 at the age of 66; the 
certificate of death certifies that the immediate cause of 
death was cancer of the gallbladder.  The certificate of 
death lists no underlying causes.  

3.  Service connection was in effect for hemorrhoids and 
arthritis of the lumbar spine during the veteran's lifetime; 
there is no medical evidence of a nexus between the veteran's 
death and these service-connected disabilities.

4.  Cancer of the gallbladder was not present in service and 
has not otherwise been shown to be related to service, 
including exposure to Agent Orange.


CONCLUSION OF LAW

An injury, disease, or event incurred in or aggravated by 
service, including exposure to Agent Orange, did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
June 2001 rating decision, the May 2002 Statement of the Case 
(SOC), and the Supplemental SOC, the RO provided the 
appellant with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
her claim.  The RO advised the appellant in a November 2001 
letter of what evidence is needed to substantiate her claim, 
as well as advising her of VA's responsibilities and the her 
own responsibility in developing the record.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has had the 
opportunity to submit evidence and argument in support of her 
claim, including the scheduling of a Board hearing, and she 
did not indicate the existence of any outstanding Federal 
government record that could substantiate her claim.  Nor did 
she refer to any other records that could substantiate her 
claim that are not already in the file.  

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002); 38 C.F.R. § 3.303 (2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b). Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2002); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.309(e) (2002).  All of the presumptive cancers, 
with the exception of respiratory cancers (which have a 30-
year presumptive period), may be presumed to have been 
incurred during active military service as a result of 
exposure to herbicide agents, if manifest to a degree of 10 
percent or more at any time subsequent to exposure to 
herbicide agents during active service.  38 C.F.R. § 
3.307(a)(6)(ii) (2002).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2002).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 
7 Vet. App. 359 (1995).

Service medical records are negative for treatment or 
diagnosis of any gallbladder disorder, including cancer of 
the gall bladder.

DD Form 214 reflects that the veteran was awarded the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal and the 
Vietnam Cross of Gallantry with Palm.

By rating decision in October 1981 service connection was 
granted for arthritis of the lumbosacral spine and 
hemorrhoids.
 
Records from M.D.A.C. Center indicate in October 2000, the 
veteran started having nausea and vomiting.  He underwent an 
esophagogastroduodenoscopy and colonoscopy at another 
hospital.  He then had an episode of coffee ground emesis.  
The veteran then underwent a laparoscopic cholecystectomy, 
which was converted to an open cholecystectomy.  He also 
underwent a gastrojejunostomy and multiple biopsies of the 
gallbladder, soft tissues, and lymph nodes.  Final pathology 
revealed a locally advanced gallbladder carcinoma with full 
extension of the tumor into the peritoneum.  There was a 
tumor extension in the paraduodenal soft tissue, confirmed 
histologically on separate biopsy.  Shortly before Christmas, 
the veteran developed evidence of gastrointestinal 
obstruction manifested by nausea, vomiting, and the inability 
to take solid food.  The veteran was admitted to M.D.A.C. 
Center in early January 2001 to undergo a retrocolic 
gastrojejunostomy, but the procedure was postponed due to 
complications.  A CT scan was interpreted to show the clear 
development of ascites and what appeared to be multiple areas 
of intestinal obstruction, involving the gastric outlet and 
at least two areas within the small intestine.   In late 
January, the veteran was discharged from M.D.A.C. Center to 
home hospice care in stable, but guarded condition.

The certificate of death reflects that the veteran died in 
early February 2001, which was approximately two weeks after 
his discharge from M.D.A.C. Center.  The immediate cause of 
death was cancer of the gallbladder.  The certificate lists 
no underlying causes.

The appellant and her son testified in a Board 
videoconference hearing in March 2003.  The appellant's 
testimony indicates as follows:

The veteran's gallbladder cancer was caused by exposure to 
Agent Orange and other herbicides in Vietnam.  (Transcript 
(T.) at pp. 4, 6)  Symptoms started with the veteran not 
being able to swallow and keep his food down.  He also lost 
an excessive amount of weight.  The gallbladder cancer had 
spread to the stomach and throat.  The doctor said that 
gallbladder cancer spreading was a rarity.  Agent Orange had 
caused his diabetes.  (T. at p. 4) 

The testimony of appellant's son indicated that he and the 
appellant had been told that the cancer was probably related 
to Agent Orange, but they were not told anything specific.  
(T. at p. 6).  His testimony also indicated that the 
veteran's gallbladder cancer and his peritoneal 
carcinomatosis and metastatic cholangiocarcinoma should be 
considered in light of presumptively service-connected 
conditions having to do with soft tissue carcinoma and cancer 
of the larynx.  (T. at p. 9)




II.  Analysis

The United States Court of Appeals for Veterans Claims 
(Court)  has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In cases of service connection for the 
cause of death of the veteran, the first requirement of a 
current disability will always have been met, the current 
disability being the condition that caused the veteran to 
die; however, the last two requirements for a service-
connected claim must be supported by the record.  See Carbino 
v. Gober, 10 Vet. App. 507, 509 (1997).  The competent 
evidence in this matter does not substantiate a nexus between 
the veteran's cause of death and an in-service disease or 
injury.

The Board recognizes that the appellant has a good faith 
belief that the veteran's gallbladder cancer is related to 
his service.  She and the veteran's son have aptly testified  
to that effect.  However, the Court has held that a layperson 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The testimony of the 
appellant's son also indicates that in all probability, the 
veteran's cancer of the gallbladder was linked to exposure to 
herbicides.  As to these recollections and conclusions by the 
appellant's son, the Board notes that the Court has found 
that such assertions, "filtered as it (is) through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). Consequently, no medical evidence has been presented 
that the veteran's cause of death, cancer of the gallbladder, 
was causally linked with exposure to herbicides, such as 
Agent Orange.  Although the VA has found an association could 
be determined between Agent Orange and soft tissue sarcomas, 
cancer of the gallbladder has not been identified and 
included among the soft tissue sarcomas that have been 
recognized as having an association with herbicide exposure.  
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. at 42606-42607 (June 24, 2002).  This is 
also true of the peritoneal carcinomatosis and metastatic 
cholangiocarcinoma, the other diagnoses referenced in the 
testimony of the appellant's son.  More importantly, these 
diseases are not listed as either the immediate or underlying 
causes of death.  No evidence has been presented of 
additional underlying causes that have been service connected 
or are entitled to service connection.  

Ultimately, the medical evidence in this case controls the 
merits of the appellant's claim and it does not substantiate 
a nexus between the veteran's cause of death and service.   
Accordingly, service connection for the veteran's cause of 
death is denied.
The doctrine of reasonable doubt does not assist the 
appellant in this matter, as the positive and negative 
evidence are not in approximate balance.


ORDER

Service connection for the veteran's cause of death is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

